Citation Nr: 1750468	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-17 543	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date for service connection for arteriosclerotic heart disease (ASHD), as a form of ischemic heart disease, status post (SP) myocardial infarction (MI) and SP coronary artery bypass graft (CABG), prior to September 8, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from September 1963 to September 1965 and from June 1970 to April 1973, and his DD 214 shows that he served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for ASHD, as a form of ischemic heart disease, SP MI and SP CABG, which was assigned an initial disability rating of 100 percent, all effective September 8, 2003 (as date of claim).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing in February 2017.  A transcript thereof is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  

2.  VA received the Veteran's original claim of entitlement to service connection for heart disease on September 8, 2003.  

3.  Ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 8, 2003, for the grant of service connection for ASHD, as a form of ischemic heart disease, SP MI and SP CABG have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.816, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA) which imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a September 2003 letter.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

This case arises from a disagreement with the effective date assigned by a rating decision which granted service connection for ASHD, as a form of ischemic heart disease, SP MI and SP CABG.  So, the initial claim for service connection has been substantiated.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran and his representative have not alleged any prejudicial error in the content or timing of any notice.  

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence, and therefore appellate review may proceed without prejudicing the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's available service treatment records (STRs), private medical records, and VA records.

The Veteran testified at a travel Board hearing in February 2017 before the undersigned VLJ.  See 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

There is no allegation of any failure as to the duties to provide notice or assistance.  In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Governing Law and Regulations

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed.Cir. 1997).  

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  

If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  

If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

Here, the provisions of 38 C.F.R. § 3.114 (effective date based on liberalizing change in law) are not applicable because the current effective date predates the date as of which ischemic heart disease, including CAD, was added as a disease presumptively due to in-service exposure to herbicides.  This liberalizing regulation became effective August 31, 2010 but the current effective date of September 8, 2003, predates this change by almost three (3) years.  

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant that indicates intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution. If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Analysis

The Board finds that inasmuch as it is neither shown nor contended that the Veteran developed heart disease or claimed service connection for heart disease, within one year of his April 1973 discharge from active service, the effective date for service connection cannot predate the receipt of his claim.  See 38 C.F.R. § 3.816(c)(3) and 3.400.  

The Veteran claimed service connection for heart disease by filing VA Form 21-526, Application for Compensation.  Although the date next to the Veteran's signature is "1/29/01" that claim was not received by VA until September 8, 2003.  In that claim he reported that he had had a massive heart attack in 1983, and had open heart surgery in 1994.  He reported that he believed that his heart problems, angina and high blood pressure, were due to breathing and stomach problems that originated during active service.  

The Veteran's claims for service connection for ASHD, SP MI, as well as the claim for service connection for hypertension were denied by a January 6, 2004 rating decision.  That rating decision stated that although the STRs noted a history of rheumatic fever prior to service, there was no evidence of any aggravation of any heart problems during service or within one year of service discharge.  A current VA examination revealed a diagnosis of coronary artery disease (CAD), SP MI but service connection for ASHD, SP MI was denied because it was neither incurred nor caused by military service.  Likewise, service connection for hypertension was denied because while a recent VA examination diagnosed hypertension, the STRs were silent for hypertension during service and within one year of service discharge.  However, that rating decision granted entitlement to VA pension benefits effective September 8, 2003 (date of receipt of claim).  

The Veteran was notified of this decision by RO letter in January 2004.  However, the Veteran did not appeal that decision.  Further, additional relevant evidence was not received within one year of such notification and no additional service records have been received.  Thus, that decision became final.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  
In this regard, note 2 to 38 C.F.R. § 3.309(e) provides that "[f]or purposes of this section, the term ischemic heart disease does not include hypertension ... or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  In other words, the liberalizing regulation making ischemic heart disease presumptively due to herbicide exposure does not apply to hypertension.  

The Veteran's application to reopen his claim for service connection for hypertension and for heart disease was received on June 16, 2004.  

An October 8, 2004 rating decision denied the application to reopen his claims for service connection for hypertension and for heart disease, to include finding that neither of these diseases could be granted as secondary to a sinus condition because service connection was not in effect for a sinus condition.  The Veteran was notified of this decision by RO letter in February 2005.  However, the Veteran did not appeal that decision.

The Veteran again applied for service connection for heart disease and for hypertension.  That claim, VA Form 21-526, was received on January 20, 2009, in which he reported having served in Vietnam from December 1969 to November 1971.  

An April 16, 2010 rating decision granted service connection for posttraumatic stress disorder (PTSD) with a depressive disorder and granted service connection for rhinitis, both effective January 20, 2009, date of receipt of claim.  That rating decision stated that the issue of service connection for heart disease due to inservice Agent Orange exposure would be addressed separately because there was still pending legislation.  

Thereafter an April 27, 2011 rating decision granted service connection for ASHD, as a form of ischemic heart disease, SP MI and SP CABG, based on inservice herbicide exposure, for retroactive benefits purposes, and assigned a 100 percent disability rating, all effective September 8, 2003 (date of receipt of the original claim for service connection for heart disease).  This rating decision was done pursuant to a holding in a decision of a federal court.  That decision noted that clinical records documented his having had a CABG in 1993.  It was also noted that VA had confirmed that the Veteran had had in-country service in the Republic of Vietnam.  

That decision found that no evidence was received by VA prior to September 8, 2003, which could reasonably be construed as showing that the Veteran had any form of ischemic heart disease or which could be construed as a claim for service connection for heart disease.

The Veteran initiated an appeal as to the effective date assigned for service connection by filing a notice of disagreement (NOD) in February 2012, stating that he had had his heart attack in 1983 and that he had put in a VA claim in December 1983 at which time he was told that it was not related to Agent Orange.  He applied again in 2003 and was denied.  He had had a second heart attack in 2003.  

Subsequently, in an April 2013 statement of the case (SOC) it was noted the Veteran's contention that after his heart attack in 1983 he had been advised that he could not file a claim because heart problems were not related to military service, and "they trashed your application in front of you."  He was informed that the earliest date that service connection could be awarded was in 2003 because his formal VA claim had not been received until 2003.  The date reference by the Veteran, in 1983, was too early for entitlement to service connection because entitlement did not become effective until 1985 and from that time, i.e., 1985, forward no claim had been received until 2003.  

In the Veteran's VA Form 9, Appeal to the Board, of May 2013 he stated that after his August 1983 MI he had gone to VA to put in a claim because he had been declared 100 percent disabled by the government of Puerto Rico.  When he had put in his VA claim for a heart condition in December 1983 he was told it was not service-connected at that time and not to waste his time.  He stated that "they put my application in a trash can in front of me."  In 2003 he had put in another claim.  

At the February 2017 travel Board hearing the Veteran testified that he had first filed a claim for service connection for heart disease in the first week of December 1983, at which time he had gone to a VA hospital and "told'em" he was totally disabled (following his August 1983 heart attack) and wanted "to apply for benefits."  He testified that someone "started to write down the paper, and then he said this something related?  And I told him, well, I don't know."  That person had asked a few questions, apparently relating to the Veteran's military service, and upon not receiving affirmative responses from the Veteran that person said that "there's no case so no point and just write it on paper.  But something that's, that's, that's never going to go through. So he tore the paper and he threw it down."  See pages 3 and 4 of the transcript.  

The Veteran also testified that he had received compensation from the Agent Orange Payment Program in 1996, and his service representative stated that "they have a date of 9-1-1983" but the service representative acknowledged that this was not a VA program.  

The Veteran testified that he had reapplied for VA benefits after having another heart attack in 2003, which VA had denied.  Page 6.  The Veteran's service representative stated that he had seen within the record "a claim filed on 1-29-2001 for the same condition."  Page 8.  [This is the VA Form 21-526 which was received on September 8, 2003.]

Presumptive Service Connection

As to the effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As a result of a class action law suit in Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), specific rules governing the award of compensation based on presumptive exposure to herbicides which were published in August 2003 and are embodied in VA regulation 38 C.F.R. § 3.816 which states at 38 C.F.R. § 3.816(b)(1) that a "Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease ..."  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1) - (3).  However, under 38 C.F.R. § 3.816(c)(4) if the requirements of 38 C.F.R. § 3.816(c)(1) - (2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.114 and 3.400.  

With respect to effective dates under the Nehmer regulation, 38 C.F.R. § 3.816(c)(1) provides that:

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

Here, there was no rating decision denying any claim reasonably construed as a claim for a disease related to herbicide exposure during the time from September 1985 to May 1989.  

Next, 38 C.F.R. § 3.816(c)(2) provides that: 

If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or 

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  

Beginning with 38 C.F.R. § 3.816(c)(2)(i), prior to receipt of VA Form 21-526 on September 8, 2003, there is no written document which reasonably viewed indicated an intent to claim service connection for a covered herbicide disability.  

Under 38 C.F.R. § 3.816(c)(3) if the claim was received within one year from the date of separation from service, the effective date shall be the day following the date of separation from service.  Again, the Veteran's September 8, 2003, claim was not received within one year of his April 1973 service discharge and, so, 38 C.F.R. § 3.816(c)(3) is not applicable.  In fact, even if the Veteran had, as he testified, filed a claim in 1983, this was still not within one year of his April 1973 discharge from active service.  Thus, 38 C.F.R. § 3.816(c)(3) is not applicable.  

Under 38 C.F.R. § 3.816(c)(4) "[i]f the requirements of paragraph (c)(1) or (c)(2) of [38 C.F.R. § 3.816] are not met, the effective date of the award shall be determined in accordance with [38 C.F.R.] §§ 3.114 and 3.400."  

Because 38 C.F.R. § 3.816(c)(2) is for application, the provisions of 38 C.F.R. § 3.816(c)(4) do not apply.  Nevertheless, as explained, and even assuming 38 C.F.R. § 3.816(c)(4) was applicable the provisions of 38 C.F.R. § 3.114 are not applicable.  On the other hand, even assuming 38 C.F.R. § 3.816(c)(4) was applicable, under 38 C.F.R. § 3.400(b)(2) the effective date for a grant of service connection is the day following separation from active service or date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  Because the claim was not received within one year of the April 1973 service discharge, under 38 C.F.R. § 3.400(b)(2) the proper effective date cannot be earlier than the receipt of the original claim for service connection.  In other words, the application of 38 C.F.R. § 3.400(b)(2) has the same effect as 38 C.F.R. § 3.816(c)(2) in that under both provisions the earliest effective date is the September 8, 2003, date of receipt of the claim.  

At the February 2017 travel Board hearing the Veteran testified that he believed that service connection should be granted back to 1983 because this was when his heart disease first manifested and became disabling, and because he had sought to file a claim for service connection with VA at that time.  The record is clear that he did have a heart attack and began treatment for heart disease in 1983.  However, regardless of the Veteran's statements and testimony that his attempts to file a claim for service connection for heart disease were rebuffed or rejected by a VA employee, unfortunately, the record does not contain an actually filed claim prior to September 8, 2003.  Also, the Board acknowledges the possibility that the Veteran may have refrained from filing a prior claim that he reasonably believed would not have been granted at an earlier time.  Retroactive payments under Nehmer cannot, however, be paid under such circumstances.  As explained above, VA generally cannot pay benefits prior to the date of a claim for benefits.  38 U.S.C.A. § 5110.  Ordinarily, when VA establishes a new presumption of service connection, it cannot pay retroactive benefits for any period before the new presumption takes effect, due to the operation of 38 U.S.C.A. § 5110(g).  The Nehmer court orders created a limited exception to that statutory rule for cases where a Nehmer class member actually filed a claim before the new rule took effect.  Under the facts of this case, VA does not have authority to expand that judicial exception in a manner that would conflict with the governing statutes, to particularly include 38 U.S.C.A. § 5110(g).  

Significantly, former 38 C.F.R. § 3.157 allowed a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims.  However, in the instant case, the Veteran's September 8, 2003, claim for service connection for ischemic heart disease was an original claim for service connection, and not an application to reopen a previously denied claim or a claim for an increased rating for a disability for which service connection had already been granted.  Moreover, no clinical records prior to September 8, 2003, indicate any intent on the part of the Veteran to apply for service connection for ASHD, coronary artery disease or ischemic heart disease.  

The Veteran's primary contention is that he had, and that he was evaluated and treated for, heart disease many years prior to the current 2003 effective date.  The Board acknowledges that there are records on file which confirm this.  In other words, the Board does not dispute, and in fact accepts, the Veteran's testimony that he had heart disease many years prior to 2003.  However, ischemic heart disease was not made a disease presumptively due to in-service herbicide exposure until 2010.  Thus, the mere presence of medical records showing that he had heart disease prior to 2003 does not establish or even suggest that VA had any reason to believe that he was entitled to service connection for heart disease and particularly since, in essence, there is nothing confirming the Veteran's statements and testimony that he had filed a claim for service connection in 1983. 

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a claimant has not previously been granted service connection, VA's receipt of medical records cannot be construed as an informal claim.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  Brannon v. West, 12 Vet. App. 32, 34 - 35 1998).  Further, the Federal Circuit Court has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed.Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  As set out above, the relevant regulation requires that a claim, or at least some application that reasonably viewed can be considered a claim, be filed.  Here, there was no such claim prior to September 8, 2003. 

Prior to September 8, 2003, the date of receipt of the Veteran's claim, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for any form of heart disease.  See 38 C.F.R. §§ 3.151(a), 3.155(a).  The fact that the Veteran's original claim, VA Form 21-526 was dated by the Veteran as "1/29/01" does not change the fact that it was not actually received until September 8, 2003.  Therefore, the earliest possible effective date for the award of service connection for ASHD, SP MI and SP CABG is September 8, 2003, the date the Veteran's claim for service connection was filed.  See 38 C.F.R. §§ 3.114(a), 3.400, 3.816(c)(2)(i).  

In sum, while the Board is sympathetic to the Veteran's belief that service connection should be granted retroactively to when he first developed heart disease, as discussed above, the relevant inquiry is when a claim was received, and not when the disease first manifested or when he first received evaluation or treatment for it.  See 38 C.F.R. § 3.816.  In this instance, it is of no legal consequence that the Veteran underwent evaluation and treatment for heart disease prior to September 8, 2003.  Instead, the date when his claim for benefits was received, September 8, 2003, represents the earliest possible effective date for his service-connected disability.  See Id.  

Accordingly, as the preponderance of the evidence is against an effective date prior to September 8, 2003, for service connection for ASHD, SP MI and SP CABG as a form of ischemic heart disease, an earlier effective date is not warranted.  


ORDER

An effective date for service connection for ASHD, as a form of ischemic heart disease, SP MI and SP CABG), prior to September 8, 2003, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


